Citation Nr: 1017923	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatic 
encephalopathy.

3.  Entitlement to service connection for breakthrough 
seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and January 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California.  

In a July 2009 statement the Veteran waived RO review of all 
additional evidence submitted on that date and thereafter.  
This waiver pertains to all medical evidence received after 
the November 2008 supplemental statement of the case 
regarding the Veteran's PTSD claim.  Accordingly, the 
Veteran's PTSD claim may be considered without remand to the 
RO for issuance of a supplemental statement of the case on 
this issue.

The issues of service connection for hepatic encephalopathy 
and breakthrough seizures are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Since May 30, 2003, the symptoms of the Veteran's psychiatric 
disability have often resulted in total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim,  VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records and private 
treatment records.  The Veteran has been afforded a VA 
psychiatric examination.  He has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  He provided testimony at a 
hearing in September 2009.  There is no indication that there 
is any additional obtainable relevant evidence to be obtained 
by either VA or the Veteran.  

By rating action in December 2004, the RO granted service 
connection and assigned a 50 percent rating for PTSD, 
effective in May 2003.  The Veteran maintains that he is 
entitled to an initial rating in excess of 50 percent.  As 
explained below, the Board finds that a 100 percent initial 
rating for PTSD is warranted.  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999). The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.

Disability due to PTSD has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.

A GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe ritual obsessions, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF scores from 31 to 40 represents impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

An August 2003 letter from a Vet Center notes that the 
Veteran had chronic and severe PTSD symptoms that 
significantly impacted on his current level of functioning.  
The Veteran was assigned a GAF of 50.

On VA psychiatric examination in October 2004, the Veteran 
reported that he had had several strokes in the past two 
years.  Examination revealed the Veteran to be mildly 
depressed and that his affect was constricted.  The Veteran 
had some memory difficulty and his concentration was mildly 
impaired.  The diagnoses were alcohol dependance and chronic 
PTSD.  The Veteran's GAF of was noted to be 40.

In a January 2004 letter, a Vet Center therapist stated that 
the Veteran's GAF was 45 and opined that the Veteran had 
severe and chronic PTSD.  In January 2005 this therapist 
stated that the Veteran's GAF was 40 and that the Veteran had 
severe and chronic PTSD.  In a January 2006 letter, the 
therapist stated that the Veteran had severe PTSD symptoms, 
that the Veteran's GAF was 40, and that the Veteran was 
unemployable due to his severe PTSD.

The Veteran was provided a VA examination for rating purposes 
later in August 2008.  The Veteran complained of worsening 
symptoms, though the examiner noted that there were some 
concerns about possible exaggeration.  The Veteran reported 
symptoms of sleeping problems, nightmares, depression, 
anxiety, anger, difficulty concentrating and memory problems.  
Examination of the Veteran revealed him to have depression 
and anxiety.  The Veteran was preoccupied about his Vietnam 
War experiences.  Memory was mildly to moderately abnormal.  
The Veteran had difficulty with retention of highly learned 
materials and he forgot to complete tasks.  Speech was normal 
and there were no delusions, hallucinations and no 
suicidal/homicidal ideations.  The Veteran's GAF was noted to 
be 49.

The Board recognizes that VA medical records from May 2003 
have shown varying symptom levels of psychiatric disability.  
With resolution of doubt in the Veteran's favor, the Board 
finds that overall the Veteran's PTSD results in severe 
psychiatric disability that more frequently results in total 
social and occupational impairment.  This is shown by the 
August 2003 Vet Center letter stating that the Veteran had 
chronic and severe PTSD, by the many times the Veteran was 
assigned a GAF of 40 (which is indicative of an inability to 
work) due to his PTSD, and by the January 2006 Vet Center 
letter which opines that the Veteran is unemployable due to 
his severe PTSD.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Accordingly, the Board finds that 
the criteria for an initial rating of 100 percent for PTSD 
have been met since the grant of service connection.  
See Fenderson.


ORDER

A 100 percent initial rating for PTSD is granted subject to 
the law and regulation governing the award of monetary 
benefits.



REMAND

The Board notes that additional medical evidence was received 
by the RO prior to certification of the Veteran's claim to 
the Board and subsequent to a May 2008 supplemental statement 
of the case.  These include medical records that were 
received prior to the July 2009 waiver of RO review and that 
are not incorporated by the July 2009 waiver of RO review.  
Consequently, the service connection claims must be returned 
to the RO for consideration of all evidence received since 
the May 2008 supplemental statement of the case.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).

The record contains the Veteran's VA treatment records dated 
up until December 2009.  The VA treatment records since that 
date should be obtained and associated with the Veteran's 
claims files.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from December 2009 to 
present.

2.  After conducting any additional 
indicated development readjudicate the 
Veteran's claim.  The Veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes review of all evidence received 
since the May 2008 supplemental statement 
of the case and be afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


